791 F.2d 932
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ALONZO GARDNER, JR., Plaintiff-Appellant,v.JAMES BLANCHARD; GWEN ANDREWS; THOMAS BARDLEY; DUAN L.WALTERS; BURNETTE BRANDY; JAMES H. LINCOLN; ROBERT BROWN,JR.; DAN BOLDEN; DAVID L. TRIPPET; DON WENTWORTH; ARTTESSMER; PAUL SHELLY; LEO STEMAZEAK, Defendants-Appellees.
85-2015
United States Court of Appeals, Sixth Circuit.
4/14/86

APPEAL DISMISSED
W.D.Mich.
ORDER
BEFORE:  JONES, CONTIE and MILBURN, Circuit Judges.


1
This appeal has been referred to this panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that Gardner has appealed from an order denying a motion for default judgment against defendant Blan hard.  Such an order is not appealable.  McNutt v. Cardox Corporation, 329 F.2d 107 (6th Cir. 1964).


3
It is ORDERED that the appeal be and hereby is dismissed.  Rule 9(d)(1), Rules of the Sixth Circuit.